The judgment of the court (King, J. absent,) was pronounced by
Eustis, C. J.
This is an appeal from a judgment rendered by a justice of the peace, by which the municipality recovered the sum of fifteen dollars from the defendant, being the amount of a fine incurred under an ordinance approved the 16th of February, 1846, which imposed a fine on persons selling groceries in the markets.
We perceive nothing unconstitutional or illegal in this ordinance.

Judgment affirmed.

*



A similar judgment was pronounced, at thesame time,in aseeond case between the same parties, for another fine of fifty dollars.